DISCIPLINARY PROCEEDINGS
PER CURIAM.
On October 30, 1992, James E. Mouton was publicly reprimanded for not returning unearned fees in violation of Rule 1.5(f) of the Rules of Professional Conduct. In re James E. Mouton, 610 So.2d 787 (La.1992). Consistent with the recommendation of the Disciplinary Board, this Court ordered Mouton to return $3,125 with legal interest thereon from January 1, 1990, until payment is made, to two of his former clients within one year from the date of that order. In addition, the Court reserved to Disciplinary Counsel the right to move for Mouton’s suspension upon a showing that Mouton had failed to comply with this order.
Disciplinary Counsel found it necessary to move for the suspension of James E. Mouton. The Disciplinary Counsel attached to his motion exhibits at testing to Mouton’s failure to comply with the October 30, 1992, order of this Court, as well as his failure to pay outstanding disciplinary costs in the amount of $872.92.
Considering that, despite repeated efforts, it had not been possible to effect service upon James E. Mouton at any known address, this Court appointed a Curator Ad Hoc who now reports that his efforts resulted in a communication from attorney Donald D. Landry of Lafayette, Louisiana. According to Mr. Landry, Mouton was hopeful of making restitution by late February, 1996. There being no evidence that restitution was made to date and upon review of the record before us, it is the decision of the Court that the Disciplinary’s Counsel’s motion be granted.
Accordingly, it is ordered that James E. Mouton be suspended from the practice of law for a period of 3 years from the finality of this decision, provided that Mouton may apply for reinstatement prior to the expiration of the 3 year term if he complies with this Court’s standing order to make restitution to his former clients. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
BLEICH, J., not on panel.